NO. 12-01-00126-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



STEAVEN RAY WILLIAMS
A/K/A STEVEN WILLIAMS,§
	APPEAL FROM THE 184TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	HARRIS COUNTY, TEXAS




PER CURIAM
	Appellant Steaven Williams ("Appellant") pleaded guilty to unauthorized use of a motor
vehicle pursuant to a plea agreement and was placed on deferred adjudication probation.  Appellant
was subsequently arrested in Harris County and indicted for aggravated robbery.  After his arrest,
Appellant gave a written statement in which he admitted his role in the crime.  The State then filed
a motion to adjudicate guilt in the unauthorized use of a vehicle case, based in part on Appellant's
participation in the robbery.  In both cases, Appellant filed a motion to suppress his written
statement, which the trial court denied after a hearing.  Appellant subsequently pleaded true to the
allegations in the motion to adjudicate guilt and nolo contendere to aggravated robbery.  Both pleas
were entered pursuant to a plea bargain and were expressly conditioned on Appellant's right to
appeal the trial court's ruling on the motion to suppress.
	On original submission to this court, Appellant challenged the denial of his motion to
suppress.  We held that the trial court erred in denying the motion to suppress and that the error
affected Appellant's substantial rights.  We therefore reversed the judgment of the trial court and
remanded the cause for further proceedings.  Williams v. State, No. 12-01-00126-CR, 2002 WL
59247 (Tex. App.- Tyler Jan. 16, 2002).
	The State filed a petition for discretionary review contending that this court lacked
jurisdiction to consider the merits of the appeal in this cause.  The court of criminal appeals granted
the State's petition on that ground, vacated this court's judgment, and remanded with instructions
to dismiss this appeal.  Accordingly, this appeal is dismissed for lack of jurisdiction.
Opinion delivered August 7, 2002.
Panel consisted of Gohmert, Jr., C.J., Worthen, J., and Griffith, J.
































(DO NOT PUBLISH)